DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on January 7, 2019, November 16, 2020, February 22 and August 12, 2021 were filed on and after the mailing date of the Application on January 7, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement were previously considered by the examiner.

Drawings
The drawings were received on January 7, 2019.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Response to Arguments
Applicant’s arguments, see Remarks page 12, filed February 15, 2022, with respect to claim 8 objection have been fully considered and are persuasive in view of the amendments.  The objection of claim 8 has been withdrawn. 


Applicant’s arguments, see Remarks page 12, filed February 15, 2022, with respect to claims 1-13 rejection under 35 U.S.C. 112(b), as being indefinite, have been fully considered and are persuasive in view of the amendments.  The rejection under 35 U.S.C. 112(b) of claims 1-13 has been withdrawn. 

Applicant’s arguments, see Remarks page 12, filed February 15, 2022, with respect to claim 3 rejection under 35 U.S.C. 112(d), as being of improper dependent form, have been fully considered and are persuasive in view of the amendments.  The rejection under 35 U.S.C. 112(d) of claim 3 has been withdrawn. 

Applicant’s arguments, see Remarks pages 13-15, filed February 15, 2022, with respect to 
the rejections of claims 1, 2, 4, 6, 11, and 13 under 35 U.S.C. § 102(a) as being anticipated by Bueschenfeld et al.  (U.S. Patent Application Publication 2016/0139255A1), hereinafter "Bueschenfeld"; 
the rejections of claims 5 and 8-10 rejection under 35 U.S.C. § 103 as being unpatentable over Bueschenfeld in view of Zeng (U.S. Patent 9199643B1), hereinafter “Zeng”;
the rejection of claim 7 under 35 U.S.C. § 103 as being unpatentable over Bueschenfeld in view of Wang Jun (Chinese Patent Document Publication CN111366164A), hereinafter “Wang Jun”; and 
the rejection of claim 12 under 35 U.S.C. § 103 as being unpatentable over Bueschenfeld in view of Van Putten et al. (PCT WIPO Application Publication WO2017/222385A1), hereinafter “Van Putten”
have been fully considered and are persuasive in view of the amendments.  Therefore, the rejections under 35 U.S.C. § 102(a) and under 35 U.S.C. § 103 have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Wang et al. (U.S. Patent Application Publication 2013/0325244A1), hereinafter “Wang”.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention is directed to non-statutory subject matter.  The claim 20 does/do not fall within at least one of the four categories of patent eligible subject matter because claim recites “a computer-readable storage medium comprising computer- executable instructions” without stating the non-transitory type of the storage medium.
Claim 20 is rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 11, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bueschenfeld in view of Wang.
Regarding claim 1, Bueschenfeld teaches a method for determining a position of a vehicle equipped with a radar system (Bueschenfeld paragraph [0014]: “locating a vehicle in an environment, i.e. from a reference map representing the environment, occurs with the aid of object positions obtained from radar measurements”), 
wherein the radar system includes at least one radar sensor adapted to receive radar signals emitted from at least one radar emitter of the radar system and reflected in a vicinity of the vehicle towards the radar sensor (Bueschenfeld paragraph [0022]: “a device for improved localization of a vehicle is provided that can include: a radar measurement device, which in each case can emit a radar impulse at successive points of a vehicle trajectory and subsequently performs an angle-resolved and time-resolved measurement of the radar impulse response”), the method comprising:
acquiring at least one radar scan comprising a plurality of radar detection points, 
wherein each radar detection point is evaluated from a radar signal received at the radar sensor and representing a location in the vicinity of the vehicle (Bueschenfeld paragraph [0022]: “in each case can emit a radar impulse at successive points of a vehicle trajectory and subsequently performs an angle-resolved and time-resolved measurement of the radar impulse response; a positioning device, which identifies object positions in the area surrounding the vehicle from one of the radar impulse responses”); 
determining, from a database that includes map data representing a geo- structural model of a driving area that includes the location (Bueschenfeld Fig 2 represents “a geo- structural model of a driving area that includes the location”, as best understood by the Examiner, by common definition of the map Fig 2 represent the structural model of the area in vicinity of the vehicle in relation with geographical position “geo-structural model of an area”), a predefined map, the predefined map being a subset of the map data limited to the vicinity of the vehicle (Bueschenfeld paragraph [0030]: “and pattern recognition has occurred in both the reference map (“predefined map”) and the environment map (map data), then instead of the object position comparison, a comparison can take place which examines whether at a predefined distance to an object position”) and including at least one element representing a static landmark in the vicinity of the vehicle (Bueschenfeld paragraph [0022]: “a positioning device, which identifies object positions in the area surrounding the vehicle from one of the radar impulse responses, wherein the object positions form an environment map; a memory, in which the reference map is stored”), wherein the at least one element of the map comprises a straight line or a plane (Bueschenfeld Fig 3); 
matching at least a subset of the plurality of radar detection points of the at least one scan and the at least one element of the map (Bueschenfeld paragraph [0022]: “a localization device, comprising a positioning device that identifies the vehicle position in the reference map by comparing the environment map to the reference map”); and 
determining the position of the vehicle based on the matching (Bueschenfeld paragraph [0022]: “a classification unit which classifies the object positions in the current environment map and/or reference map, wherein the object classes intended for the object positions are taken into account when identifying the vehicle position”).
Bueschenfeld does not teach the at least one element of the map comprises a straight line or a plane that provides a parametric model of the static landmark.
Wang teaches the at least one element of the map comprises a straight line or a plane that provides a parametric model of the static landmark (Wang paragraph [0225]: “When the robot 100 reacquires an image currently in the database, the algorithm resets the robot's current position to that which was recorded when the landmark was originally entered in the database”; [0252]: “The robot map (a parametric model) 820 may include fixed obstacles in addition to the walls (static landmark) provided in the plan view map 810…In the robot map 820, the "walls" may not look perfectly straight”;  Figures 8C and 8D- Annex 1 the straight lines on Fig. 8C representing parametric model of the walls shown on the radar image of Fig. 8D).

    PNG
    media_image1.png
    485
    598
    media_image1.png
    Greyscale

Annex 1 Map with parametric model of the walls (8C) and radar image (8D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method for determining a position of a vehicle equipped with a radar system taught by Bueschenfeld the at least one element of the map comprising a straight line or a plane that provides a parametric model of the static landmark as taught by Wang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method for determining a position of a vehicle equipped with a radar system taught by Bueschenfeld, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to use the at least one element of the map comprising a straight line or a plane that provides a parametric model of the static landmark as taught by Wang with the predictable result of “pattern recognition has occurred in both the reference map and the environment map” as needed in Bueschenfeld (paragraph [0030]).

Regarding claim 2  Bueschenfeld and Wang teach claimed invention as shown above for the claim 1, Bueschenfeld further teaches the method does not comprise using data from a space-based radio-navigation system, in particular a global positioning system, of the vehicle (Bueschenfeld paragraph [0023]: “A benefit of the invention is that improved vehicle localization relative to the objects in the surrounding area, as compared to methods such as GPS/D-GPS, can be obtained with the aid of classification and the continuous merging of the measurement and classification results in the reference map”).

Regarding claim 3 Bueschenfeld and Wang teach claimed invention as shown above for the claim 1, Bueschenfeld further teaches determining, using a pre-filtering of the plurality of radar detection points, the subset of the plurality of radar detection points to be matched, wherein the pre-filtering comprises, for each radar detection point of the plurality of radar detection points, identifying, from the at least one element of the map data (Bueschenfeld paragraph [0061]: “The classification is then performed (pre-filtering) using the object positions in the environment map and/or reference map. The specific object class is then assigned to the corresponding object positions (the subset of the plurality of radar detection points). For classification, pattern recognition techniques can be used. Typical patterns, formed by the object positions of a few objects which are in tum formed by radar impulse measurements, are shown in FIG. 4. This way, for example, a bush 37, a curb 38 and a vehicle 39 can be distinguished from one another, and then classified and tagged by pattern recognition techniques”), wherein the subset of the plurality of radar detection points includes all radar detection points from the plurality of radar detection points to which an element has been assigned (paragraph [0022]: “positioning device that identifies the vehicle position in the reference map by comparing the environment map to the reference map; and a merging device, which creates and continuously updates the reference map from the identified object positions (the plurality of radar detection points); and a classification unit which classifies the object positions (the subset of the plurality of radar detection points) in the current environment map and/or reference map, wherein the object classes intended for the object positions”).
Bueschenfeld does not teach a respective element having a minimum distance to a respective one of the plurality of radar detection points, assigning a respective element so identified to the respective one of the plurality of radar detection points if the distance is below a predefined threshold.
Wang teaches a respective element having a minimum distance to a respective one of the plurality of radar detection points, assigning a respective element so identified to the respective one of the plurality of radar detection points if the distance is below a predefined threshold (Wang paragraph [0242]: “The feature matching can be done through a Euclidean-distance based nearest neighbor approach (respective element having a minimum distance to a respective one of the plurality of radar detection points). A Hough transform may be used to increase object identification by clustering those features that belong to the same object and reject the matches that are left out (the distance is below a predefined threshold) in the clustering process”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in in the method for determining a position of a vehicle equipped with a radar system taught in combination by Bueschenfeld and Wang the respective element having a minimum distance to a respective one of the plurality of radar detection points, assigning a respective element so identified to the respective one of the plurality of radar detection points if the distance is below a predefined threshold as taught by Wang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method for determining a position of a vehicle equipped with a radar system taught in combination by Bueschenfeld and Wang, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the respective element having a minimum distance to a respective one of the plurality of radar detection points, assigning a respective element so identified to the respective one of the plurality of radar detection points if the distance is below a predefined threshold as taught by Wang with the predictable result of improving “localization of a vehicle from a reference map” as needed in Bueschenfeld (paragraph [0021]).

Regarding claim 4 Bueschenfeld and Wang teach claimed invention as shown above for the claim 1, Bueschenfeld further teaches the matching comprises determining a rigid transformation function by minimizing distances between transformed radar detection points and the at least one element assigned to the plurality of radar detection points, wherein the transformed radar detection points represent the subset of the plurality of radar detection points transformed using the rigid transformation function (Bueschenfeld paragraph [0031]: “a modification device can carry out a modification of the positions in the reference map and/or environment map pertaining to an object on the basis of object class, wherein the object position in the current environment map and/or reference map and/or classification information is modified”).

Regarding claim 6  Bueschenfeld and Wang teach claimed invention as shown above for the claim 4, Bueschenfeld further teaches determining the rigid transformation function comprises a probabilistic model, wherein at least one parameter of the probabilistic model represents an expected variance of a respective one of the plurality of radar detection points, wherein the expected variance is non-constant (Bueschenfeld paragraph [0032]: “the modification device assigns an existence probability to an object in the reference map using the object class. What is advantageous in this embodiment is the possibility of tagging objects with features that are subject to temporal fluctuations. One example can be the seasonal fluctuation of the radar impulse response of a bush, which has dense foliage during the summer and no leaves in the winter. If an existence probability is assigned to the bush, the seasonal effect can be taken into account by appropriate weighting in the vehicle localization”).

Regarding claim 11 Bueschenfeld and Wang teach claimed invention as shown above for the claim 1, Bueschenfeld further teaches the position of the vehicle comprises coordinates representing a location and an orientation of the vehicle (Bueschenfeld claim 9: “a rough orientation of the vehicle position and/or the positions in the reference map, geographic coordinates of satellite-based, global positioning systems and/or other tracking systems are assigned”).

Regarding claim 13, Bueschenfeld teaches a vehicle comprising: a radar system (Bueschenfeld paragraph [0014]: “locating a vehicle in an environment, i.e. from a reference map representing the environment, occurs with the aid of object positions obtained from radar measurements”), the radar system including at least one radar sensor adapted to receive radar signals emitted from at least one radar emitter of the radar system and reflected in a vicinity of the vehicle towards the radar sensor (Bueschenfeld paragraph [0022]: “a device for improved localization of a vehicle is provided that can include: a radar measurement device, which in each case can emit a radar impulse at successive points of a vehicle trajectory and subsequently performs an angle-resolved and time-resolved measurement of the radar impulse response”) and a control and processing unit (Bueschenfeld paragraph [0040]: “the device additionally provides that the control device comprises an interface for receiving standardized positioning data”), configured to:
acquire at least one radar scan comprising a plurality of radar detection points, wherein each radar detection point is evaluated from the radar signals received at the radar system and representing a location in the vicinity of the vehicle (Bueschenfeld paragraph [0022]: “in each case can emit a radar impulse at successive points of a vehicle trajectory and subsequently performs an angle-resolved and time-resolved measurement of the radar impulse response; a positioning device, which identifies object positions in the area surrounding the vehicle from one of the radar impulse responses”); 
determine, from a database that includes map data representing a geo- structural model of a driving area that includes the location (Bueschenfeld Fig 2 represents “a geo- structural model of a driving area that includes the location”, as best understood by the Examiner, by common definition of the map Fig 2 represent the structural model of the area in vicinity of the vehicle in relation with geographical position “geo-structural model of an area”), a predefined map, the predefined map being a subset of the map data limited to the vicinity of the vehicle (Bueschenfeld paragraph [0030]: “and pattern recognition has occurred in both the reference map (“predefined map”) and the environment map (map data), then instead of the object position comparison, a comparison can take place which examines whether at a predefined distance to an object position”) and including at least one element representing a static landmark in the vicinity of the vehicle (Bueschenfeld paragraph [0022]: “a positioning device, which identifies object positions in the area surrounding the vehicle from one of the radar impulse responses, wherein the object positions form an environment map; a memory, in which the reference map is stored”), wherein the at least one element of the map comprises a straight line or a plane (Bueschenfeld Fig 3); 
match at least a subset of the plurality of radar detection points of the at least one radar scan and the at least one element of the map (Bueschenfeld paragraph [0022]: “a localization device, comprising a positioning device that identifies the vehicle position in the reference map by comparing the environment map to the reference map”); and 
determine a position of the vehicle based on the match (Bueschenfeld paragraph [0022]: “a classification unit which classifies the object positions in the current environment map and/or reference map, wherein the object classes intended for the object positions are taken into account when identifying the vehicle position”).
Bueschenfeld does not teach the at least one element of the map comprises a straight line or a plane that provides a parametric model of the static landmark.
Wang teaches the at least one element of the map comprises a straight line or a plane that provides a parametric model of the static landmark (Wang paragraph [0225]: “When the robot 100 reacquires an image currently in the database, the algorithm resets the robot's current position to that which was recorded when the landmark was originally entered in the database”; [0252]: “The robot map (a parametric model) 820 may include fixed obstacles in addition to the walls (static landmark) provided in the plan view map 810…In the robot map 820, the "walls" may not look perfectly straight”;  Figures 8C and 8D- Annex 1 the straight lines on Fig. 8C representing parametric model of the walls shown on the radar image of Fig. 8D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the vehicle equipped with a radar system taught by Bueschenfeld the at least one element of the map comprising a straight line or a plane that provides a parametric model of the static landmark as taught by Wang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the vehicle equipped with a radar system taught by Bueschenfeld, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to use the at least one element of the map comprising a straight line or a plane that provides a parametric model of the static landmark as taught by Wang with the predictable result of “pattern recognition has occurred in both the reference map and the environment map” as needed in Bueschenfeld (paragraph [0030]).

Regarding claim 14  Bueschenfeld and Wang teach claimed invention as shown above for the claim 13, Bueschenfeld further teaches the control and processing unit does not use data from a space-based radio-navigation system, in particular a global positioning system, of the vehicle to determine the position of the vehicle (Bueschenfeld paragraph [0023]: “A benefit of the invention is that improved vehicle localization relative to the objects in the surrounding area, as compared to methods such as GPS/D-GPS, can be obtained with the aid of classification and the continuous merging of the measurement and classification results in the reference map”).
Regarding claim 15 Bueschenfeld and Wang teach claimed invention as shown above for the claim 13, Bueschenfeld further teaches the control and processing unit is further configured to: 
determine, using a pre-filtering of the plurality of radar detection points, the subset of the plurality of radar detection points to be matched, the pre-filtering comprises, for each radar detection point of the plurality of radar detection points: 
identifying, from the at least one element of the map data, a respective element having a minimum distance to a respective one of the plurality of radar detection points (Bueschenfeld paragraph [0061]: “The classification is then performed (pre-filtering) using the object positions in the environment map and/or reference map. The specific object class is then assigned to the corresponding object positions (the subset of the plurality of radar detection points). For classification, pattern recognition techniques can be used. Typical patterns, formed by the object positions of a few objects which are in tum formed by radar impulse measurements, are shown in FIG. 4. This way, for example, a bush 37, a curb 38 and a vehicle 39 can be distinguished from one another, and then classified and tagged by pattern recognition techniques”), 
wherein the subset of the plurality of radar detection points includes all radar detection points from the plurality of radar detection points to which an element has been assigned (paragraph [0022]: “positioning device that identifies the vehicle position in the reference map by comparing the environment map to the reference map; and a merging device, which creates and continuously updates the reference map from the identified object positions (the plurality of radar detection points); and a classification unit which classifies the object positions (the subset of the plurality of radar detection points) in the current environment map and/or reference map, wherein the object classes intended for the object positions”).
Bueschenfeld does not teach a respective element so identified to the respective one of the plurality of radar detection points if the distance is below a predefined threshold.
Wang teaches a respective element so identified to the respective one of the plurality of radar detection points if the distance is below a predefined threshold (Wang paragraph [0242]: “The feature matching can be done through a Euclidean-distance based nearest neighbor approach (respective element having a minimum distance to a respective one of the plurality of radar detection points). A Hough transform may be used to increase object identification by clustering those features that belong to the same object and reject the matches that are left out (the distance is below a predefined threshold) in the clustering process”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in in the vehicle equipped with a radar system taught in combination by Bueschenfeld and Wang the respective element having a minimum distance to a respective one of the plurality of radar detection points, assigning a respective element so identified to the respective one of the plurality of radar detection points if the distance is below a predefined threshold as taught by Wang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the vehicle equipped with a radar system taught in combination by Bueschenfeld and Wang, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the respective element having a minimum distance to a respective one of the plurality of radar detection points, assigning a respective element so identified to the respective one of the plurality of radar detection points if the distance is below a predefined threshold as taught by Wang with the predictable result of improving “localization of a vehicle from a reference map” as needed in Bueschenfeld (paragraph [0021]).

Regarding claim 16 Bueschenfeld and Wang teach claimed invention as shown above for the claim 13, Bueschenfeld further teaches the control and processing unit is configured to perform matching by determining a rigid transformation function by minimizing distances between transformed radar detection points and the at least one element assigned to the plurality of radar detection points, the transformed radar detection points representing the subset of the plurality of radar detection points transformed using the rigid transformation function (Bueschenfeld paragraph [0031]: “a modification device can carry out a modification of the positions in the reference map and/or environment map pertaining to an object on the basis of object class, wherein the object position in the current environment map and/or reference map and/or classification information is modified”). 

Regarding claim 17 Bueschenfeld and Wang teach claimed invention as shown above for the claim 16, Bueschenfeld further teaches determining the rigid transformation function comprises a probabilistic model, wherein at least one parameter of the probabilistic model represents an expected variance of a respective one of the plurality of radar detection points, wherein the expected variance is non-constant (Bueschenfeld paragraph [0032]: “the modification device assigns an existence probability to an object in the reference map using the object class. What is advantageous in this embodiment is the possibility of tagging objects with features that are subject to temporal fluctuations. One example can be the seasonal fluctuation of the radar impulse response of a bush, which has dense foliage during the summer and no leaves in the winter. If an existence probability is assigned to the bush, the seasonal effect can be taken into account by appropriate weighting in the vehicle localization”).

Regarding claim 20, Bueschenfeld teaches a computer-readable storage medium comprising computer- executable instructions that, when executed, cause a control and processing unit in a vehicle equipped with a radar system (Bueschenfeld paragraph [0043]: “An embodiment of the device for the improved localization of a vehicle provides that the positioning device, the memory, the localization device, the merging device and the classification device can be combined in a control unit”), the radar system including at least one radar sensor adapted to receive radar signals emitted from at least one radar emitter of the radar system and reflected in a vicinity of the vehicle towards the radar sensor (Bueschenfeld paragraph [0022]: “a device for improved localization of a vehicle is provided that can include: a radar measurement device, which in each case can emit a radar impulse at successive points of a vehicle trajectory and subsequently performs an angle-resolved and time-resolved measurement of the radar impulse response”), to: 
acquire at least one radar scan comprising a plurality of radar detection points, wherein each radar detection point is evaluated from a radar signal received at the radar sensor and representing a location in the vicinity of the vehicle (Bueschenfeld paragraph [0022]: “in each case can emit a radar impulse at successive points of a vehicle trajectory and subsequently performs an angle-resolved and time-resolved measurement of the radar impulse response; a positioning device, which identifies object positions in the area surrounding the vehicle from one of the radar impulse responses”); 
determine, from a database that includes map data representing a geo-structural model of a driving area that includes the location (Examiner asserts that by common definition of the map any map is the “geo-structural model of an area”, thus the limitation has no patentable value), a predefined map, the predefined map being a subset of the map data limited to the vicinity of the vehicle (Bueschenfeld paragraph [0030]: “and pattern recognition has occurred in both the reference map (“predefined map”) and the environment map (map data), then instead of the object position comparison, a comparison can take place which examines whether at a predefined distance to an object position”)  and including at least one element representing a static landmark in the vicinity of the vehicle (Bueschenfeld paragraph [0022]: “a positioning device, which identifies object positions in the area surrounding the vehicle from one of the radar impulse responses, wherein the object positions form an environment map; a memory, in which the reference map is stored”), wherein the at least one element of the map comprises a straight line or a plane (Bueschenfeld Fig 3); 
match at least a subset of the plurality of radar detection points of the at least one radar scan and the at least one element of the map (Bueschenfeld paragraph [0022]: “a localization device, comprising a positioning device that identifies the vehicle position in the reference map by comparing the environment map to the reference map”); and 
determine a position of the vehicle based on the match (Bueschenfeld paragraph [0022]: “a classification unit which classifies the object positions in the current environment map and/or reference map, wherein the object classes intended for the object positions are taken into account when identifying the vehicle position”).
Bueschenfeld does not teach the at least one element of the map comprises a straight line or a plane that provides a parametric model of the static landmark.
Wang teaches the at least one element of the map comprises a straight line or a plane that provides a parametric model of the static landmark (Wang paragraph [0225]: “When the robot 100 reacquires an image currently in the database, the algorithm resets the robot's current position to that which was recorded when the landmark was originally entered in the database”; [0252]: “The robot map (a parametric model) 820 may include fixed obstacles in addition to the walls (static landmark) provided in the plan view map 810…In the robot map 820, the "walls" may not look perfectly straight”;  Figures 8C and 8D- Annex 1 the straight lines on Fig. 8C representing parametric model of the walls shown on the radar image of Fig. 8D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the  computer-readable storage medium taught by Bueschenfeld the at least one element of the map comprising a straight line or a plane that provides a parametric model of the static landmark as taught by Wang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the a computer-readable storage medium taught by Bueschenfeld, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to use the at least one element of the map comprising a straight line or a plane that provides a parametric model of the static landmark as taught by Wang with the predictable result of “pattern recognition has occurred in both the reference map and the environment map” as needed in Bueschenfeld (paragraph [0030]).

Claims 5, 8-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bueschenfeld in view of Wang and further in view of Zeng.
In regards of claim 5 Bueschenfeld and Wang teach claimed invention as shown above for the claim 4. 
Neither Bueschenfeld nor Wang teach determining the rigid transformation function comprises minimizing
                
                    F
                    
                        
                            P
                            ,
                            R
                            ,
                            t
                        
                    
                    =
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                m
                            
                        
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    i
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                    R
                                                    
                                                        
                                                            p
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    +
                                                    t
                                                
                                            
                                            -
                                            
                                                
                                                    b
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
                    ,
                     
                
            
wherein P represents the subset of m radar detection points, R represents a rotation, t represents a translation, pi represents the i-th radar detection point of P, bi represents the orthogonal distance to the element assigned to the i-th radar detection point of P, nT represents the transpose of a normal vector with respect to the element assigned to the i-th radar detection point of P.
Zeng teaches determining the rigid transformation function comprises minimizing
                
                    F
                    
                        
                            P
                            ,
                            R
                            ,
                            t
                        
                    
                    =
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                m
                            
                        
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    i
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                    R
                                                    
                                                        
                                                            p
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    +
                                                    t
                                                
                                            
                                            -
                                            
                                                
                                                    b
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
                    ,
                     
                
            
wherein P represents the subset of m radar detection points, R represents a rotation, t represents a translation, pi represents the i-th radar detection point of P, bi represents the orthogonal distance to the element assigned to the i-th radar detection point of P, nT represents the transpose of a normal vector with respect to the element assigned to the i-th radar detection point of P (Zeng column 4 lines 1-20: “A first estimation of the new vehicle pose, producing a value P*, will be made based on the point objects, which are indicated by bracket 110 in FIG. 3. For each point object in the scan data (represented by circles 112), a center of mass oi=(xi,yi) is computed, and the point object is matched with a current registered target (represented by stars 114) in a point target list {tl}, where each target in {tl} is represented by its position (xl,yl). The new pose P* can be found by using a least-squares optimization, as follows:
                
                    
                        
                            P
                        
                        
                            *
                        
                    
                    =
                    
                        
                            a
                            r
                            g
                            m
                            i
                            n
                        
                        
                            p
                            '
                        
                    
                    
                        
                            ∑
                            
                                i
                            
                            
                        
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            o
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            T
                                                        
                                                        
                                                            
                                                                
                                                                    p
                                                                
                                                                
                                                                    '
                                                                
                                                            
                                                        
                                                    
                                                    (
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            l
                                                            
                                                                
                                                                    i
                                                                
                                                            
                                                        
                                                    
                                                    )
                                                
                                                
                                                    
                                                        
                                                            σ
                                                        
                                                        
                                                            l
                                                            (
                                                            i
                                                            )
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
                
            
Where tl(i) is the corresponding registered target associated with the point object oi, TP’(tl(i)) is the projection of tl(i) under rigid transformation P' determined by the vehicle position, and σl(i) is the measurement error covariance for the corresponding target tl(i)”. One skilled in the art would appreciate that the cited least-square optimization is equivalent to the claimed one by simple substitution of the variables designations. (Examiner’s remark)).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Bueschenfeld to include determining the rigid transformation function of Zeng in order to provide “that a modification device can carry out a modification of the positions in the reference map and/or environment map pertaining to an object on the basis of object class” (Bueschenfeld paragraph [0031]). As in the method of Bueschenfeld, it is within the capabilities of one of ordinary skill in the art to include determining the rigid transformation function comprises minimizing
                
                    F
                    
                        
                            P
                            ,
                            R
                            ,
                            t
                        
                    
                    =
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                m
                            
                        
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    n
                                                
                                                
                                                    i
                                                
                                                
                                                    T
                                                
                                            
                                            
                                                
                                                    R
                                                    
                                                        
                                                            p
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    +
                                                    t
                                                
                                            
                                            -
                                            
                                                
                                                    b
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    
                    ,
                     
                
            
wherein P represents the subset of m radar detection points, R represents a rotation, t represents a translation, pi represents the i-th radar detection point of P, bi represents the orthogonal distance to the element assigned to the i-th radar detection point of P, nT represents the transpose of a normal vector with respect to the element assigned to the i-th radar detection point of P of Zeng with the predicted result of “modification of the positions in the reference map and/or environment map pertaining to an object on the basis of object class, wherein the object position in the current environment map and/or reference map and/or classification information is modified”, as needed in Bueschenfeld (paragraph [0031]).

Regarding claim 8 Bueschenfeld and Wang teach claimed invention as shown above for the claim 4. 
Neither Bueschenfeld nor Wang teach determining, from a motion model of the vehicle, a preliminary position of the vehicle, wherein determining the position of the vehicle comprises transforming the preliminary position by means of the rigid transformation function.
Zeng teaches determining, from a motion model of the vehicle, a preliminary position of the vehicle, wherein determining the position of the vehicle comprises transforming the preliminary position by means of the rigid transformation function (Zeng column 4 lines 16-18: “Where tl(i) is the corresponding registered target associated with the point object oi, TP’(tl(i)) is the projection of tl(i) under rigid transformation P' determined by the vehicle position”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Bueschenfeld and Wang to include determining, from a motion model of the vehicle, a preliminary position of the vehicle taught by Zeng in order to compare “the current object positions in the environment map with the object positions in the reference map stored in the memory” and identify the current “position of the vehicle” (Bueschenfeld paragraph [0064]). As in the method of Bueschenfeld and Wang, it is within the capabilities of one of ordinary skill in the art to determine from a motion model of the vehicle, a preliminary position of the vehicle, wherein determining the position of the vehicle comprises transforming the preliminary position by means of the rigid transformation function with the predicted result of identifying the current position of the vehicle as needed in Bueschenfeld.

In regards of claim 9 Bueschenfeld, Wang and Zeng teach the claimed invention as shown above for the claim 8. 
Bueschenfeld further teaches the motion model is determined on the basis of at least one measurement from at least one motion sensor of the vehicle and/or on the basis of at least some of the plurality of radar detection points (Bueschenfeld paragraph [0059]: “The measurements of the current environment map are identified by the proper motion of the vehicle 1 since radar measurements are performed with a fixed repetition frequency”).

In regards of claim 10 Bueschenfeld, Wang and Zeng teach the claimed invention as shown above for the claim 9. 
Neither Bueschenfeld nor Wang teach the measurement from the at least one motion sensor comprises a velocity and/or a yaw rate of the vehicle.
Zeng teaches the measurement from the at least one motion sensor comprises a velocity and/or a yaw rate of the vehicle (Zeng column 2 lines 33-39: “The vehicle 10 includes a vehicle dynamics module 20 which estimates vehicle motion based on vehicle dynamics calculations, using input from a plurality of sensors 22. The sensors 22 (one shown) may include a vehicle speed sensor, a yaw rate sensor, lateral and longitudinal acceleration sensors, and possibly others”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the method taught in combination by Bueschenfeld, Wang and Zeng to include the measurement from the at least one motion sensor comprising a velocity and/or a yaw rate of the vehicle taught by Zeng in order to “the measurements of the current environment map are identified by the proper motion of the vehicle” (Bueschenfeld paragraph [0059]). As in the method taught in combination by Bueschenfeld, Wang and Zeng, it is within the capabilities of one of ordinary skill in the art to include the measurement from the at least one motion sensor comprising a velocity and/or a yaw rate of the vehicle taught by Zeng with the predicted result providing the current environment map identified by the proper motion of the vehicle as needed in Bueschenfeld.

Regarding claim 19 Bueschenfeld and Wang teach claimed invention as shown above for the claim 16. 
Neither Bueschenfeld nor Wang teach the control and processing unit is further configured to: determine, from a motion model of the vehicle, a preliminary position of the vehicle by transforming the preliminary position using the rigid transformation function.
Zeng teaches the control and processing unit is further configured to: determine, from a motion model of the vehicle, a preliminary position of the vehicle by transforming the preliminary position using the rigid transformation function (Zeng column 4 lines 16-18: “Where tl(i) is the corresponding registered target associated with the point object oi, TP’(tl(i)) is the projection of tl(i) under rigid transformation P' determined by the vehicle position”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Bueschenfeld  and Wang to include determining, from a motion model of the vehicle, a preliminary position of the vehicle taught by Zeng in order to compare “the current object positions in the environment map with the object positions in the reference map stored in the memory” and identify the current “position of the vehicle” (Bueschenfeld paragraph [0064]). As in the method of Bueschenfeld and Wang, it is within the capabilities of one of ordinary skill in the art to determine from a motion model of the vehicle, a preliminary position of the vehicle, wherein determining the position of the vehicle comprises transforming the preliminary position by means of the rigid transformation function with the predicted result of identifying the current position of the vehicle as needed in Bueschenfeld.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bueschenfeld in view of Wang and further in view of Wang Jun (Chinese Patent Document Publication CN111366164A) hereinafter “Wang Jun”.	
Regarding claim 7 Bueschenfeld and Wang teach claimed invention as shown above for the claim 6. 
Neither Bueschenfeld nor Wang teach for a respective radar detection point, the expected variance of the radar detection point comprises a first component and a second component, wherein the first component represents the expected variance with respect to a distance between the location in the vicinity of the vehicle represented by the radar detection point and the at least one radar sensor, wherein the second component represents the expected variance with respect to an angle identifying a direction of the location in the vicinity of the vehicle represented by the radar detection point relative to the at least one radar sensor, and wherein the first component is smaller than the second component.
Wang Jun teaches for a respective radar detection point, the expected variance of the radar detection point comprises a first component and a second component, wherein the first component represents the expected variance with respect to a distance between the location in the vicinity of the vehicle represented by the radar detection point and the at least one radar sensor, wherein the second component represents the expected variance with respect to an angle identifying a direction of the location in the vicinity of the vehicle represented by the radar detection point relative to the at least one radar sensor, and wherein the first component is smaller than the second component (Wang Jun paragraph [0014]: “at the multiple collection points, the variance of the slope of the road divider at the multiple collection points, and the One or more of the mean value of the distance between the multiple collection points and the terminal device and the variance of the distance between the multiple collection points and the terminal device”; paragraph [0024]: “obtaining the heading angle of the terminal device at multiple times; if the terminal device is at multiple times. When the variance of the lower heading angle is greater than the sixth threshold, it is determined whether the terminal device enters or exits the intersection”; paragraph [0135]: “Specifically, the characteristics of the road may include one or more of the mean value of the slope, the variance of the slope… The difference between the variances of the respective slopes of the plurality of road dividers, the difference between the mean values of the respective distances of the plurality of road dividers, and the difference between the variances of the respective distances of the plurality of road dividers”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Bueschenfeld and Wang to include for a respective radar detection point, the expected variance of the radar detection point comprises a first component and a second component, wherein the first component represents the expected variance with respect to a distance between the location in the vicinity of the vehicle represented by the radar detection point and the at least one radar sensor, wherein the second component represents the expected variance with respect to an angle identifying a direction of the location in the vicinity of the vehicle represented by the radar detection point relative to the at least one radar sensor, and wherein the first component is smaller than the second component of Wang Jun in order to enable “the suppression of certain object classes” (Bueschenfeld paragraph  [0065]). As in the method of Bueschenfeld and Wang, it is within the capabilities of one of ordinary skill in the art to include for a respective radar detection point, the expected variance of the radar detection point comprises a first component and a second component, wherein the first component represents the expected variance with respect to a distance between the location in the vicinity of the vehicle represented by the radar detection point and the at least one radar sensor, wherein the second component represents the expected variance with respect to an angle identifying a direction of the location in the vicinity of the vehicle represented by the radar detection point relative to the at least one radar sensor, and wherein the first component is smaller than the second component of Wang Jun with the predicted result enabling “the suppression of certain object classes” as needed in Bueschenfeld.


Regarding claim 18 Bueschenfeld and Wang teach claimed invention as shown above for the claim 17. 
Neither Bueschenfeld nor Wang teach for a respective radar detection point, the expected variance of the radar detection point comprises a first component and a second component, wherein the first component represents the expected variance with respect to a distance between the location in the vicinity of the vehicle represented by the radar detection point and the at least one radar sensor, wherein the second component represents the expected variance with respect to an angle identifying a direction of the location in the vicinity of the vehicle represented by the radar detection point relative to the at least one radar sensor, and wherein the first component is smaller than the second component.
Wang Jun teaches for a respective radar detection point, the expected variance of the radar detection point comprises a first component and a second component, wherein the first component represents the expected variance with respect to a distance between the location in the vicinity of the vehicle represented by the radar detection point and the at least one radar sensor, wherein the second component represents the expected variance with respect to an angle identifying a direction of the location in the vicinity of the vehicle represented by the radar detection point relative to the at least one radar sensor, and wherein the first component is smaller than the second component (Wang Jun paragraph [0014]: “at the multiple collection points, the variance of the slope of the road divider at the multiple collection points, and the One or more of the mean value of the distance between the multiple collection points and the terminal device and the variance of the distance between the multiple collection points and the terminal device”; paragraph [0024]: “obtaining the heading angle of the terminal device at multiple times; if the terminal device is at multiple times. When the variance of the lower heading angle is greater than the sixth threshold, it is determined whether the terminal device enters or exits the intersection”; paragraph [0135]: “Specifically, the characteristics of the road may include one or more of the mean value of the slope, the variance of the slope… The difference between the variances of the respective slopes of the plurality of road dividers, the difference between the mean values of the respective distances of the plurality of road dividers, and the difference between the variances of the respective distances of the plurality of road dividers”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the vehicle of Bueschenfeld and Wang to include for a respective radar detection point, the expected variance of the radar detection point comprises a first component and a second component, wherein the first component represents the expected variance with respect to a distance between the location in the vicinity of the vehicle represented by the radar detection point and the at least one radar sensor, wherein the second component represents the expected variance with respect to an angle identifying a direction of the location in the vicinity of the vehicle represented by the radar detection point relative to the at least one radar sensor, and wherein the first component is smaller than the second component of Wang Jun in order to enable “the suppression of certain object classes” (Bueschenfeld paragraph  [0065]). As in the vehicle of Bueschenfeld and Wang, it is within the capabilities of one of ordinary skill in the art to include for a respective radar detection point, the expected variance of the radar detection point comprises a first component and a second component, wherein the first component represents the expected variance with respect to a distance between the location in the vicinity of the vehicle represented by the radar detection point and the at least one radar sensor, wherein the second component represents the expected variance with respect to an angle identifying a direction of the location in the vicinity of the vehicle represented by the radar detection point relative to the at least one radar sensor, and wherein the first component is smaller than the second component of Wang Jun with the predicted result enabling “the suppression of certain object classes” as needed in Bueschenfeld.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bueschenfeld in view of Wang and further in view of Van Putten.
In regards of claim 12 Bueschenfeld and Wang teach the claimed invention as shown above for the claim 1. 
Bueschenfeld further teaches the subset of the plurality of radar detection points includes radar detection points from a plurality of successive radar scans of the radar system in particular 1 to 20 scans, preferably 10 scans (Bueschenfeld paragraph [0059]: “The measurements of the current environment map are identified by the proper motion of the vehicle 1 since radar measurements are performed with a fixed repetition frequency. A current environment map is then created from the number of n radar measurements through merging. If n=1, only a single, angle-resolved radar measurement is used to form the environment map”). 
Bueschenfeld does not teach the plurality of successive radar scans of the radar system, wherein the scan rate is between 10 to 40 Hz, preferably 20 Hz. 
Van Putten teaches the plurality of successive radar scans of the radar system, wherein the scan rate is between 10 to 40 Hz, preferably 20 Hz. (Van Putten, page 6 lines 18-20: “the sampling rate can be chosen in a range between circa 20 Hz and circa 60 Hz. However, other sampling rates are also possible, e.g. 20 10 Hz or 100 Hz”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Bueschenfeld and Wang to include the plurality of successive radar scans of the radar system, wherein the scan rate is between 10 to 40 Hz, preferably 20 Hz of Van Putten in order to provide “continuous updating or merging of the currently identified object positions” (Bueschenfeld paragraph [0065]). As in the method of Bueschenfeld and Wang, it is within the capabilities of one of ordinary skill in the art to include the plurality of successive radar scans of the radar system, wherein the scan rate is between 10 to 40 Hz, preferably 20 Hz of Van Putten with the predicted result of “continuous updating or merging of the currently identified object positions” as needed in Bueschenfeld.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Becker et al. (U.S. Patent 8296056B2) teaches an enhanced vision system for precision navigation in low visibility or global positioning system (GPS) denied conditions;
Haemaelaeinen (European Patent Application Publication EP1707987A1) teaches a method for mapping a target scene using scanning radar;
Quellec et al. (U.S. Patent Application Publication 2014/0043185A1) teaches a method for detecting, over several antenna revolutions, slow-moving targets buried in the radar clutter, using a mobile radar having a rotary antenna;
Erario et al. (U.S. Patent Application Publication 2005/0259002A1) teaches a method and apparatus for tracking location and flight path attributes of one or more sports objects;
Hegemann et al. (U.S. Patent Application Publication 2015/0022392A1) teaches a method for representing a vehicle environment for a vehicle with a sensor system;
Shibata et al. (U.S. Patent 8633849B2) teaches a vehicle m01mted radar device operable to scan a transmission wave to detect a detection point representing a position of an object disposed around the vehicle on the basis of a reflected wave of the transmission wave from the object;
Kamo et al. (U.S. Patent 8558733B2) teaches a radar apparatus and computer program;
 Mizutani et al. (U.S. Patent 9618608B2) teaches a target detection apparatus and vehicle control system;
Yasugi et al. (U.S. Patent 9041588B2) teaches an object detection device and object detection method.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LVOVICH. SYRKIN/
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648